DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  line 2 should be amended to “more compounds selected from the group consisting of…”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “0.10≤z≤0.55” in line 3 should be amended to “0.20≤z≤0.55” to properly refer to the values in parent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the source of A” in line 1. However, it is unclear whether “the source of A” refers to a) the first source, b) the second source, c) both the first and second source of A, or d) either the first source or the second source. Because it is unclear as to which source of A is being referred, the claim is unclear. For the purpose of this office action, the limitation has been interpreted as referring to either the first source or the second source.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “wherein either 0.20≤z≤0.55 or 0.15≤x≤0.20, 0.40≤z≤0.55, and 1.00≤Li:M≤1.10” in lines 1-2. However, the recitation of the first option (0.20≤z≤0.55) is already a limitation of parent claim 1 line 5. Therefore, in an embodiment where the first option is selected, the claim does not limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 7 is rejected for being dependent thereon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2014/0054495) in view of Paulsen et al. (US 2012/0261610, herein referred to as Paulsen ‘610), and Paulsen et al. (US 2013/0175469, herein referred to as Paulsen ‘469).
Regarding claim 1, Paulsen discloses a cathode material for Li-ion batteries of the general formula Lia((Niz(Ni1/2Mn1/2)yCox)1-kAk)2-aO2, wherein x+y+z=1, 0.1≤x≤0.4, 0.36≤z≤0.50, A is a dopant, 0≤k≤0.1, and 0.95≤a≤1.05 (abstract). Thus, the amounts of x and z overlap with the claimed amounts of 0.15≤x≤0.30 and 0.20≤z≤0.55. Because Paulsen teaches 0.95≤a≤1.05, the amounts of Li can be 0.95-1.05 and the amount of M ((Niz(Ni1/2Mn1/2)yCox)1-k-) is in a range of 1.05-0.95. Thus the ratio of Li to M is between 0.95:1.05 and 1.05:0.95; therefore the ratio of Li to M is about 0.90≤Li:M≤1.11 (0.95/1.05 is about 0.90 and 1.05/0.95 is about 1.11). The dopant A can be Al and be doped up to 10 mol% (k=0.10) ([0025]), and thus has an overlapping range with the claimed core having Al content of 0.3-3 mol%. 
Paulsen does not explicitly disclose the cathode material having a surface layer, wherein the surface layer comprises LiF. 
Paulsen ‘610 discloses a lithium transition metal oxide powder wherein the surface of the particle is coated with a LiF layer, where this layer consists of a reaction product of a fluorine-containing polymer and the primary particles surface (abstract). The lithium of the LiF originates from the primary particle surface (abstract). The reaction that occurs to make the LiF is heating [a heat treatment] ([0054]). Examples of the fluorine-containing polymer are either one of PVDF, PVDF-HFP or PTFE (abstract). Paulsen ‘610 teaches the LiF replaces the reactive surface base layer of the metal oxide powder, and thus reduces the base content to zero at the core’s surface, and improves safety ([0050]). Further, the heating/heat treatment step to create the LiF coated cathode active material would lead to a gradient (see instant specification at published paragraph [0075] which has a gradient after sintering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the LiF coating the cathode active material of Paulsen ‘610 as a coating on the cathode active material of Paulsen for the purpose of reducing the reactive surface base layer and thereby improving safety.
Modified Paulsen does not explicitly disclose the surface layer comprising Al2O3.
Paulsen ‘469 teaches an aluminum dry-coated and heat treated cathode materials. The surface is coated with crystalline alumina (Al2O3) nano particles ([0014]). The aluminum may be coated into an amount of 10 mol% or 15 mol% per 1 mol mixed transition metal precursor ([0031]). The coating layer can be combined with a heat treatment ([0017]), and that at higher temperatures some of the Al diffuses into the core ([0051]). Because diffusion operates on a gradient, it can be said that Al is on a gradient with a core having less and the surface having more. The thickness of the coating is between 0.1 and 1.5 μm (100 to 1,500 nm) ([0044]). Paulsen ‘469 teaches that aluminum coating improves capacity, cycling stability ([0064]), and thermal stability ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alumina dry coating, the amount of coating, and the heat treatment of Paulsen ‘469 with the composite cathode material of modified Paulsen for the purpose of improving capacity, cycling stability, and thermal stability. Further, the heat treatment causes Al to diffuse into the core, and thus have a gradient. Thus, the combination has a coating of LiF and Al2O3.
With regards to the limitation of the surface layer comprises a mixture of Ni, Co, Mn, LiF, and Al2O3, as the specification teaches that the sintering step provides for the mixture on the surface (see published paragraph [0076] or [0084]), and because Paulsen ‘610 and Paulsen ‘469 teaches a sintering or heat treatment step (Paulsen ‘610 at [0054] and Paulsen ‘469 at [0017]), the combination also has the mixture of Ni, Co, Mn, LiF, and Al2O3 because of the same heat treatment step.
While the combination suggests a mixture of Ni, Co, Mn, LiF, and Al2O3 in the surface layer (see above rationale), modified Paulsen does not explicitly disclose wherein the surface layer has a Mn content that decreases from the Mn content at the inner surface, to less than 50% of the Mn content at the outer interface, wherein x, y, z, and k are measured by ICP and Mn contents at the inner and outer interfaces are measured by XPS depth profile.
However, consider the following: Paulsen ‘610 teaches that the reaction to create the LiF coating replaces the reactive surface base layer ([0050]); that is, the active material is encapsulated in a very thin film (i.e. a surface layer) ([0058]). Further, Paulsen ‘469 teaches the surface is coated with crystalline alumina nano particles ([0014]). Therefore, there is a coating having both LiF and crystalline alumina nano particles that encapsulates the active material and reduces/replaces the reactive surface base layer, thereby limiting the amounts of the active material (i.e. Ni, Co, and Mn) in the coating. 
Therefore, because the coating layer is comprised of LiF and alumina with minimal active material (Ni, Co, and Mn) from diffusion during the heat treatment step, the surface layer has a Mn content (from diffusion) that decreases from the Mn content at the inner surface, to less than 50% of the Mn content at the outer interface because there is zero or minimal amounts of active material (including Mn) that diffuses to the outer interface.
Regarding claims 2-3, modified Paulsen discloses all of the claim limitations as set forth above. However, modified Paulsen does not explicitly disclose wherein (claim 2) the surface layer has a Ni content that decreases from the Ni content of the core at the interface, to less than 25% of the Ni content of the core at the outer interface, as determined by XPS, or (claim 3) the surface layer has a Co content that decreases from the Co content of the core at the interface, to less than 35% of the Co content of the core at the outer interface, as determined by XPS.
However, consider the following: Paulsen ‘610 teaches that the reaction to create the LiF coating replaces the reactive surface base layer ([0050]); that is, the active material is encapsulated in a very thin film (i.e. a surface layer) ([0058]). Further, Paulsen ‘469 teaches the surface is coated with crystalline alumina nano particles ([0014]). Therefore, there is a coating having both LiF and crystalline alumina nano particles that encapsulates the active material and reduces/replaces the reactive surface base layer, thereby limiting the amounts of the active material (i.e. Ni, Co, and Mn) in the coating. 
Therefore, because the coating layer is comprised of LiF and alumina with minimal active material (Ni, Co, and Mn) from diffusion during the heat treatment step, the surface layer has a Ni and Co content (from diffusion) that decreases from the Ni and Co content at the inner surface, to less than 25% of the Ni content and less than 35% of the Co content of the core at the outer interface because there is zero or minimal amounts of active material (including Ni or Co) that diffuses to the outer interface.
Regarding claim 5, modified Paulsen discloses all of the claim limitations as set forth above. Because Paulsen ‘469 teaches crystalline alumina (Al2O3) nano particles (which appear to be the same as the claimed nanometric crystalline Al2O3), and Paulsen ‘469 also teaches the heat treatment step ([0017]) which the specification discloses as creating an intimate mixture, the combination teaches wherein the surface layer consists of a mixture of Ni, Co and Mn and LiF and nanometric crystalline Al2O3.
Regarding claim 6, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen additionally discloses 0.36≤z≤0.5 (abstract), which is within the claimed range of 0.20≤z≤0.55 and thus satisfies the claim limitations. In addition, Paulsen teaches 0.1≤x≤0.4, 0.95≤a≤1.05 (abstract), which overlap with the claimed amounts, and thereby further render obvious the claim limitation because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select values within the claimed range to obtain the benefits disclosed by Paulsen.
Regarding claim 7, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen discloses that A can be Al and 0<k≤0.1 (see claim 23), and thus teaches an overlapping range with the claimed 0.005≤k≤0.02 and either A=Al or A=Al and Ca.
Regarding claim 8, modified Paulsen discloses all of the claim limitations as set forth above. Because Paulsen teaches 0<k≤0.1 (in claim 23), 0.1≤x≤0.4, 0.36≤z≤0.50, x+y+z=1 (thus 0.1≤y≤0.54), and 0.95≤a≤1.05, Paulsen teaches an overlapping range for the claimed k=0.01±0.005, x=0.20±0.02, y=0.40±0.05, z=0.40±0.05, 1.00≤Li:M≤1.10 and A=Al. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select values within the claimed range to obtain the benefits disclosed by Paulsen.
Regarding claim 9, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen ‘469 discloses that the thickness of the coating is between 0.1 and 1.5 μm (100 to 1,500 nm) ([0044]). Thus, Paulsen ‘469 discloses a range that overlaps with claimed more than 50 nm and less than 400 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coating layer thickness within the overlapping range (a range of 100 to 400 nm) as the coating layer thickness to obtain the benefits of the improved capacity, cycling stability ([0064]), and thermal stability ([0005]). 
Regarding claim 10, modified Paulsen discloses all of the claim limitations as set forth above. Because Paulsen does not disclose F in the cathode material (see abstract), Paulsen teaches wherein the F content of the core = 0 mol%. 
Regarding claim 11, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen teaches providing a transition metal precursor with dopant A and sintering to a temperature between 800-1000C ([0031]-[0034], [0045]) (providing a first mixture comprising…; heating and sintering the first mixture at a first sintering temperature of at least 500C, for a first period of time). 
With regards to adding a fluorine-containing polymer and a second source of A comprising Al to the first sintered mixture, thereby obtaining a second mixture, heating the second mixture to a second sintering temperature between 250 and 500C, sintering the second mixture at the second sintering temperature for a second period of time, thereby obtaining the lithium metal oxide powder, and cooling the powder; Paulsen ‘610 teaches mixing the fluorine-containing polymer with the transition metal oxide powder (first mixture) and then heating to a temperature of 300-500C ([0030]-[0031], [0060]), and Paulsen ‘459 teaches mixing alumina and the transition metal oxide powder (first mixture) and then heating and sintering including a temperature of 400C ([0049]-[0050]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps of forming the LiF and Al2O3 on the surface in single step by adding fluorine-containing polymer and a second source of A comprising Al at the same time with the first sintered mixture to make the second mixture and subsequently heating/sintering said second mixture.
With regards to the “cooling the first sintered mixture” and “cooling the powder” steps, the first sintered mixture temperature has to be lowered (cooled) before it can then be sintered at the lower temperature (250-500C instead of 500C+), and the lithium metal oxide powder is cooled before being used in a battery. Therefore, the references intrinsically meet these limitations.
 Regarding claim 12, modified Paulsen discloses all of the claim limitations as set forth above. Because Paulsen ‘469 teaches crystalline alumina (Al2O3) nano particles, and therefore at least the second source of A is Al2O3.
Regarding claim 14, modified Paulsen discloses all of the claim limitations as set forth above. Because Paulsen ‘469 teaches crystalline alumina (Al2O3) nano particles (nanometric), with a BET of at least 50 m2/g and having D50<100 nm ([0016]).
Regarding claim 15, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen ‘610 teaches that the polymer loading is between 0.1% to 2% by weight when it is added with the cathode active material ([0057]). That is, Paulsen ‘610 teaches using 0.1% to 2% by weight polymer in the process of mixing with the first sintered mixture to obtain the second mixture.
Regarding claim 16, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen ‘610 teaches the fluorine-containing polymer is one of PVDF [homopolymer], PVDF-HFP [copolymer, or PVDF-HFP polymer], or PTFE [homopolymer] (abstract).
Regarding claim 17, modified Paulsen discloses all of the claim limitations as set forth above. Paulsen teaches a Li-ion battery (electrochemical cell) comprising the lithium metal oxide powder of claim 1 (abstract). 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2014/0054495) in view of Paulsen et al. (US 2012/0261610, herein referred to as Paulsen ‘610), and Paulsen et al. (US 2013/0175469, herein referred to as Paulsen ‘469), as applied to claim 1 or 12, and further in view of Amine et al. (US 2007/0178370).
Regarding claims 4 and 13, modified Paulsen discloses all of the claim limitations as set forth above. However, modified Paulsen does not explicitly disclose wherein (claim 4) the surface layer further comprises one or more compounds from the group consisting of CaO, TiO2, MgO, WO3, ZrO2, Cr2O3 and V2O5 or (claim 13) one or both of the first and second source of A further comprises one or more compounds selected from the group consisting of CaO, TiO2, MgO, WO3, ZrO2, Cr2O3 and V2O5.
Amine discloses a positive electrode for a lithium ion battery (abstract). The positive electrode can comprise lithium composite oxides (see LiNi1-xCoyMetzO2 at [0023]). The positive electrode can have a surface coating such as ZrO2, TiO2, WO3, MgO, and Al2O3 and mixtures thereof ([0024]). The surface coating is designed to minimize degradation of the cathode ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZrO2, TiO2, WO3, or MgO with the Al2O3 as in the surface coating (i.e. with the first or second source of A) of modified Paulsen as taught by Amine because these oxides are known to minimize degradation of the cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725